IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-674

                                        No. COA22-190

                                    Filed 18 October 2022

     Cumberland County, No. 20 JA 271

     IN THE MATTER OF: D.S.



           Appeal by respondent father from order entered 8 November 2021 by Judge

     Luis J. Olivera in District Court, Cumberland County. Heard in the Court of Appeals

     20 September 2022.


           Parent Defender Wendy C. Sotolongo, by Assistant Parent Defender Jacky
           Brammer, for respondent-father.

           Parker Poe Adams & Bernstein LLP, by Eric H. Cottrell, for guardian ad litem.

           Patrick A. Kuchyt, for appellee Cumberland County Department of Social
           Services.


           STROUD, Chief Judge.


¶1         Respondent Father appeals from an order adjudicating his infant son neglected

     and dependent. Father argues the trial court erred by adjudicating his son neglected

     because his son was not put at a substantial risk of harm by Respondent parents’

     conduct and the trial court failed to make findings of fact required to adjudicate his

     son neglected.   Father also argues the trial court erred by adjudicating his son

     dependent because Father “presented an approved alternative caregiver pre-petition”
                                                IN RE: D.S.

                                              2022-NCCOA-674

                                             Opinion of the Court



     and the statutory requirements to adjudicate a juvenile dependent were unmet.

     Because the evidence and findings of fact do not support the trial court’s conclusions

     of law, we reverse the trial court’s adjudications of neglect and dependency.

                                        I.      Background

¶2         On 17 August 2020, Dallas1 was born to Respondent Mother and Respondent

     Father. Around the time of Dallas’s birth Mother lived in Cumberland County and

     Father lived in Bladen County. Shortly after Dallas was born both Mother and Dallas

     tested positive for THC, a metabolite of marijuana. Dallas was also placed in the

     NICU due to low blood sugar before he was discharged from the hospital, and the

     Cumberland County Department of Social Services (“CCDSS”) received a Child

     Protective Services referral the day after Dallas was born. Ultimately, Mother agreed

     to place Dallas with Father after he was discharged from the hospital; after Dallas

     was discharged he lived with Father in Bladen County.

¶3         Approximately two weeks after Dallas was discharged from the hospital, on 2

     September 2020, Social Worker V.C. contacted law enforcement in Bladen County

     and requested a “courtesy check” on Father and Dallas. A Bladen County Sheriff’s

     Office deputy assisted a Bladen County CPS social worker in performing the

     “courtesy check” on 2 September 2020 at approximately 6 p.m. An Incident Report




           1   We use the pseudonym stipulated to by the parties.
                                      IN RE: D.S.

                                    2022-NCCOA-674

                                   Opinion of the Court



filed by the deputy after the courtesy check stated the deputy first drove past Father’s

residence to confirm the address, and when the deputy drove by the residence the

deputy “did see what appeared to be a black male standing in the yard.” The deputy

continued driving and waited at a nearby intersection for the social worker to arrive.

“After approximately three minutes,” the social worker arrived and the deputy

“escorted her to the residence to attempt to make contact with” Father. The deputy

knocked on the door of the residence twice, then walked around the side of the house

when no one answered. The deputy “located a vehicle” and “was about to run the

vehicle information to confirm if [the deputy and the social worker] were at the right

address” when Father arrived. The deputy informed Father of the courtesy call, and

Father allowed the deputy and social worker inside the residence to “observe[ ] a

newborn infant sleeping in a crib.” The social worker then contacted CCDSS and

“made the decision to have the infant removed from the home.” Father’s cousin

arrived at the residence and took Dallas to her home. The deputy estimated in the

Incident Report that the deputy and social worker arrived at the residence

“approximately five minutes” before Father. A case report filed by the Bladen County

CPS social worker confirmed the deputy’s recitation of the 2 September 2020 incident

and also stated that Father asked the deputy while the deputy was in the home if the

deputy saw Father “standing outside in the yard” when the deputy initially drove by.

The deputy answered “he did see someone when he went by but that he could not tell
                                           IN RE: D.S.

                                         2022-NCCOA-674

                                        Opinion of the Court



     if” the person in the yard was Father. The CPS document stated the social worker

     estimated “there was about 7 minutes that there was no one home with the baby.”

¶4         On 4 September 2020, CCDSS filed a petition alleging Dallas was a neglected

     juvenile (1) because he “[did] not receive proper care, supervision, or discipline” from

     Father and (2) because he “live[d] in an environment injurious to [his] welfare.” The

     petition also alleged Dallas was a dependent juvenile because his “parent, guardian,

     or custodian [was] unable to provide for the care or supervision of [Dallas] and

     lack[ed] an appropriate alternative child care arrangement.”        As to neglect the

     petition alleged:

                  1. The Cumberland County Department of Social Services
                     (CCDSS) received a Child Protective Services (CPS)
                     referral on 8/18/2020 concerning the safety of the
                     juvenile.

                  2. Respondent Mother has prior CPS history for neglect in
                     September of 2019, due to substance abuse and
                     unstable housing.

                  3. Respondent Mother tested positive for THC when the
                     child was born. Respondent Mother initially refused for
                     the minor child to be tested. However, she later agreed,
                     and he also tested positive for THC.

                  4. The minor child was placed in the NICU due to low
                     blood sugar.

                  5. Respondent Mother indicated that she had appropriate
                     housing and employment. However, [Social Worker G.]
                     has not been able to see the home or verify employment.

                  6. Respondent Mother agreed to place the minor child with
                                         IN RE: D.S.

                                       2022-NCCOA-674

                                      Opinion of the Court



                    Respondent Father upon his discharge from the
                    hospital.

                 7. [Social Worker V.C.] contacted Bladen County on
                    9/2/2020 to ask for a courtesy check on the Respondent
                    Father.

                 8. Law Enforcement for Bladen County arrived first, and
                    no one was home. The [social worker] for Bladen
                    County arrived several minutes later. A few minutes
                    later the Respondent Father pulled into the yard.

                 9. [Bladen County social worker] asked Respondent
                    Father where the minor child was, and he indicated
                    that he was inside the home. Respondent Father went
                    inside and retrieved the minor child. When asked who
                    was with the minor child the Respondent Father
                    indicated no one was with the minor child and that he
                    was gone “30 seconds”.

                 10. Based on the allegations herein, the juvenile(s) are at
                     risk of imminent irreparable harm if they are returned
                     to the physical custody of Respondents.

                 11. Based on the allegations herein, the Petitioner cannot
                     ensure the safety of the juvenile(s) and is in need of a
                     Non-Secure Custody Order in favor of the Petitioner.

     The petition repeated identical allegations when alleging Dallas was a dependent

     juvenile.

¶5         On 4 September 2020, the Cumberland County District Court entered a

     nonsecure custody order in favor of CCDSS. Dallas was placed with a “suitable

     relative” pursuant to a “Temporary Safety Placement agreement” that Dallas’s

     parents could remove him from “at any time without court involvement.”      The
                                             IN RE: D.S.

                                          2022-NCCOA-674

                                         Opinion of the Court



     nonsecure custody order did not identify that relative and the record does not contain

     the “Temporary Safety Placement agreement” referred to by the trial court. On 9

     September 2020, the trial court held a review hearing and entered an order for

     continued nonsecure custody on 28 October 2020. The trial court incorporated the

     factual basis from the petition as alleged by CCDSS and concluded Dallas should

     remain in foster care while CCDSS attempted to find him an alternative placement.

     The order set a hearing on continued nonsecure custody for 14 September 2020. The

     case was heard on 14 September, Dallas remained in CCDSS custody, and an order

     was entered 23 October 2020. The trial court set the initial date for an adjudication

     hearing for 20 October 2020.

¶6          The adjudication hearing was repeatedly continued through 2020 and 2021.2

     During this time Father was incarcerated for 40 days for “assault[ing] a Cumberland

     County Sheriff’s Deputy as they attempted to arrest him” for being disruptive during

     a hearing in this matter on 20 October 2020; Father completed a mental health


            2 There were significant delays between hearings in the District Court and the entry
     of orders in this case. The adjudication was continued after the 20 October 2020 hearing in
     an order entered 25 November 2020; after a 17 November 2020 hearing in an order entered
     1 February 2021; after a 20 January 2021 hearing in an order entered 19 February 2021;
     after a 17 February 2021 hearing in an order entered 15 March 2021; after a 17 March 2021
     hearing in an order entered 27 April 2021; after a 14 April 2021 hearing in an order entered
     7 June 2021; after a 12 May 2021 hearing in an order with an illegible file stamp, signed on
     23 August 2021; after a 9 June 2021 hearing in an order entered 1 September 2021 in
     which Judge Olivera was substituted for the previously presiding judge; and after a 14 July
     2021 hearing in an order also entered 1 September 2021.
                                              IN RE: D.S.

                                            2022-NCCOA-674

                                          Opinion of the Court



     assessment and was later allowed visitation again; Mother was arrested; and Dallas

     was ultimately placed in foster care.3 Both CCDSS and Father filed motions for

     review; CCDSS filed its first motion on or about 1 March 2021 and its second motion

     approximately 4 June 2021.4 Father apparently filed his motion for review prior to

     the 9 June 2021 hearing but the record does not indicate this motion was ever heard

     by the trial court and the trial court’s order does not address the motion. CCDSS’s

     first motion was granted after Mother’s arrest and Dallas was removed from her

     home, CCDSS took a voluntary dismissal on its second motion at the 9 June 2021

     hearing, and the record does not show whether Father’s motion for review was ever

     ultimately heard or ruled upon by the trial court.

¶7          Almost one year after the filing of the petition, the adjudicatory hearing was

     finally held 17 August 2021 in Cumberland County District Court.5 The trial court



            3 The trial court’s orders on continued nonsecure custody which continued the
     adjudicatory hearing in this case are not discussed in full here because the trial court did
     not incorporate these prior orders into its final Adjudication and Disposition Order.
            4 CCDSS’s second motion for review and Father’s motion for review are not in the

     record on appeal. CCDSS’s second motion is discussed in the trial court’s 1 September 2021
     order from the 9 June 2021 hearing. Father’s motion came up for hearing on both 9 June
     2021 and again on 14 July 2021. The trial court’s orders for both of these hearing dates are
     dated 1 September 2021, and neither order addresses Father’s motion for review.
            5 Our record does not provide any satisfactory reason for the delay of a year. This

     hearing is required by law to be held within 60 days from the filing of the petition. “(c) The
     adjudicatory hearing shall be held in the district at such time and place as the chief district
     court judge shall designate, but no later than 60 days from the filing of the petition unless
     the judge pursuant to G.S. 7B-803 orders that it be held at a later time.” N.C. Gen. Stat. §
     7B-801 (2021) (effective 1 October 2011). We note that the multiple continuances through
                                         IN RE: D.S.

                                      2022-NCCOA-674

                                     Opinion of the Court



received stipulations of fact under North Carolina General Statute § 7B-807(a), as

stated in a written stipulation dated 21 July 2021:

              1. The Cumberland County Department of Social Services
                 (CCDSS) received a Child Protective Services (CPS)
                 referral on 8/18/2020 concerning the safety of the
                 juvenile.

              2. Respondent Mother has prior CPS history for neglect in
                 September of 2019, due to substance abuse and
                 unstable housing. The Disposition for that case was
                 heard on June 15, 2020; the Disposition Order was filed
                 on July 14, 2020.

              3. Respondent Mother tested positive for THC when the
                 child was born. Respondent Mother initially refused for
                 the minor child to be tested. However, she later agreed,
                 and he also tested positive for THC.

              4. The minor child was placed in the NICU due to low
                 blood sugar.

              5. REMOVED.

              6. Respondent Mother agreed to place the minor child with
                 Respondent Father upon his discharge from the
                 hospital.

              7. [Social Worker V.C.] contacted Bladen County on
                 9/2/2020 to ask for a courtesy check on the Respondent

2020 appear based on North Carolina General Statute § 7B-506 (establishing procedures for
continuing hearings on nonsecure custody), but none of the trial court’s orders continuing
the adjudication reference North Carolina General Statute § 7B-803, which governs
continuances of adjudication hearings. See N.C. Gen. Stat. § 7B-803 (2021) (effective 1
October 2013) (allowing an adjudication hearing to be continued “for good cause . . . as long
as is reasonably required to receive additional evidence, reports, or assessments . . . in the
best interests of the juvenile . . . . Otherwise, continuances shall be granted only in
extraordinary circumstances when necessary for the proper administration of justice or in
the best interests of the juvenile.”).
                                           IN RE: D.S.

                                        2022-NCCOA-674

                                       Opinion of the Court



                     Father.

                  8. Bladen Co law enforcement arrived on the scene first.
                     The Bladen County Social Worker arrived a few
                     minutes later. They knocked on the door for a period of
                     time, but no one came to the door. A few minutes later,
                     Respondent Father pulled into the yard.

                  9. The Social Worker asked where the juvenile was;
                     Respondent Father said that the juvenile was inside of
                     the home. Law enforcement, the Social Worker, &
                     Respondent Father went inside; law enforcement & the
                     Social Worker observed the child in the room. When
                     asked, Respondent Father said that the juvenile was
                     under supervision & that Respondent Father was only
                     gone “for 30 seconds.” Neither law enforcement nor the
                     Social Worker saw anyone else present in the home.

     (Emphasis removed.) The stipulated facts were signed by the social worker, a CCDSS

     staff attorney, both parents, counsel for both parents, and the GAL attorney advocate.

     The stipulated facts do not include the date Dallas was discharged from the hospital

     after his birth on 17 August. In addition to the stipulated facts, the trial court also

     “accepted and incorporated into evidence” Father’s Exhibit 1, comprised of the

     “Bladen County Incident Report” from the Bladen County Sheriff’s Office, “Pictures

     of Respondent Father’s home,” and the “Bladen County Social Worker Dictation.”

¶8         Aside from the findings on the stipulated facts and exhibits, the trial court’s

     order made one additional substantive finding, apparently based upon the evidence

     submitted by Father for purposes of establishing a factual basis for the adjudicatory

     portion of the hearing:
                                              IN RE: D.S.

                                            2022-NCCOA-674

                                          Opinion of the Court



                   10. On September 2, 2020, Deputy [ ] and a Bladen County
                       Social Worker arrived at Respondent Father’s
                       residence. Respondent Father arrived approximately
                       five (5) minutes after Deputy [ ] and the Bladen County
                       Social Worker arrived. Once inside the residence,
                       Deputy [ ] and the Bladen County Social Worker
                       observed no one else to be in the home with the juvenile.
                       Based on these findings, the Court finds that the
                       juvenile was left unsupervised in Respondent Father’s
                       home.

¶9          Based solely upon these facts, the trial court adjudicated Dallas both neglected

     and dependent. The trial court entered an “Adjudication and Disposition Order”

     (“ADO”), (capitalization altered), on 8 November 2021 reflecting its findings from the

     adjudicatory hearing on 17 August 2021.6 The trial court adopted the stipulated facts

     as findings of fact “by clear, cogent, and convincing evidence,” and based upon these

     stipulated facts adjudicated Dallas “dependent and neglected as defined under 7B[,]”

     and moved on to the dispositional phase of the hearing. Based on the adjudicatory

     findings, the trial court concluded:

                   1. The evidence presented rises to the level of neglect
                      pursuant to N.C. Gen. Stat. § 7B-101(15) in that the
                      juvenile did not receive proper care, supervision, or

            6 We note the ADO was entered nearly 90 days after the hearing. “The order shall
     be reduced to writing, signed, and entered no later than 30 days following the completion of
     the hearing. If the order is not entered within 30 days following completion of the hearing,
     the clerk of court for juvenile matters shall schedule a subsequent hearing at the first
     session of court scheduled for the hearing of juvenile matters following the 30-day period to
     determine and explain the reason for the delay and to obtain any needed clarification as to
     the contents of the order. The order shall be entered within 10 days of the subsequent
     hearing required by this subsection.” N.C. Gen. Stat. § 7B-807(b) (2021) (effective 1 October
     2013).
                                             IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



                         discipline from their parent, guardian, custodian, or
                         caretaker, and the juvenile lived in an environment
                         injurious to their welfare due to: Respondent Mother’s
                         history of substance abuse, the juvenile and Respondent
                         Mother testing positive for THC at the time of the
                         juvenile’s birth, and the juvenile being left
                         unsupervised by Respondent Father. . . . .

                   2. The evidence presented rises to the level of dependency
                      pursuant to N.C. Gen. Stat. § 7B-101(9) in that the
                      juvenile’s parent, guardian, or custodian is unable to
                      provide for the care or supervision of the juvenile and
                      lacks an appropriate alternative child care
                      arrangement due to: Respondent Mother’s history of
                      substance abuse, the juvenile and Respondent Mother
                      testing positive for THC at the time of the juvenile’s
                      birth, and the juvenile being left unsupervised by
                      Respondent Father. . . .

                   ...

                   4. The juvenile [Dallas] is a neglected juvenile within the
                      meaning of N.C. Gen. Stat. § 7B-101(15), in that at the
                      time of the filing of the Petition, the juvenile did not
                      receive proper care, supervision, or discipline from their
                      parent, guardian, custodian, or caretaker, and the
                      juvenile lived in an environment injurious to their
                      welfare.

                   5. The juvenile [Dallas] is a dependent juvenile within the
                      meaning of N.C. Gen. Stat. § 7B-101(9) in that the
                      juvenile’s parent, guardian, or custodian is unable to
                      provide for the care or supervision of the juvenile and
                      lacks     an    appropriate     alternative    childcare
                      arrangement.

¶ 10         Father appealed and only challenges the adjudicatory portion of the ADO.

       Mother did not appeal.
                                                  IN RE: D.S.

                                                2022-NCCOA-674

                                               Opinion of the Court



                                         II.       Jurisdiction

¶ 11         The ADO is a final judgment appealable by right. N.C. Gen. Stat. § 7A-27(b)(2)

       (2021) (effective 1 July 2021) (“[A]ppeal lies of right directly to the Court of Appeals

       in any of the following cases: . . . (2) From any final judgment of a district court in a

       civil action.); N.C. Gen. Stat. § 7B-1001(a)(3) (2021) (effective 1 October 2021) (“In a

       juvenile matter under [Subchapter 1. Abuse, Neglect, Dependency], only the following

       final orders may be appealed directly to the Court of Appeals: . . . (3) Any initial order

       of disposition and the adjudication order upon which it is based.”). The ADO was

       filed 8 November 2021 and Father timely filed his Notice of Appeal on 8 December

       2021, but the Certificate of Service for Father’s Notice of Appeal was filed on 20

       December 2021 and shows the Notice of Appeal was untimely served on 15 December

       2021. See N.C. R. App. P. 3.1(b) (requiring a notice of appeal to conform with N.C.

       Gen. Stat. § 7B-1001); N.C. Gen. Stat. § 1A-1, Rule 5 (2021).

¶ 12         Father filed a Petition for Writ of Certiorari pursuant to Rule 21

       acknowledging his “right to prosecute an appeal has been lost by failure to take timely

       action.” Neither CCDSS or the Guardian ad litem filed a response to Father’s PWC.

       We exercise our discretion and grant Father’s petition. See N.C. R. App. P. 21; State

       v. Gardner, 225 N.C. App. 161, 165, 736 S.E.2d 826, 829 (2013).

                                  III.     Standard of Review

¶ 13         Father alleges the trial court erred by adjudicating Dallas neglected and
                                     IN RE: D.S.

                                   2022-NCCOA-674

                                  Opinion of the Court



dependent because the findings of fact do not support the trial court’s conclusions as

to neglect and dependency.

             In North Carolina, juvenile abuse, neglect, and dependency
             actions are governed by Chapter 7B of the General
             Statutes, commonly known as the Juvenile Code. Such
             cases are typically initiated when the local department of
             social services (DSS) receives a report indicating a child
             may be in need of protective services. See N.C.G.S. §§ 7B–
             301, –302 (2005). DSS conducts an investigation, and if the
             allegations in the report are substantiated, it files a
             petition in district court alleging abuse, dependency, or
             neglect. See Id. §§ 7B–302, –400, –403 (2005). The first
             stage in such proceedings is the adjudicatory hearing. See
             Id. § 7B–807 (2005). If DSS presents clear and convincing
             evidence of the allegations in the petition, the trial court
             will adjudicate the child as an abused, neglected, or
             dependent juvenile. Id. § 7B–807(a). If the allegations in
             the petition are not proven, the trial court will dismiss the
             petition with prejudice and, if the juvenile is in DSS
             custody, returns the juvenile to the parents. Id.

In re A.K., 360 N.C. 449, 454-55, 628 S.E.2d 753, 756-57 (2006). “The role of this

Court in reviewing a trial court’s adjudication of neglect and [dependency] is to

determine ‘(1) whether the findings of fact are supported by “clear and convincing

evidence,” and (2) whether the legal conclusions are supported by the findings of

fact[.]’” In re T.H.T., 185 N.C. App. 337, 343, 648 S.E.2d 519, 523 (2007) (quoting In

re Gleisner, 141 N.C. App. 475, 480, 539 S.E.2d 362, 365 (2000)).            “Clear and

convincing evidence is evidence which should fully convince. Whether a child is

[neglected or] dependent is a conclusion of law, and we review a trial court’s
                                               IN RE: D.S.

                                             2022-NCCOA-674

                                            Opinion of the Court



       conclusions of law de novo.” In re N.K., 274 N.C. App. 5, 8, 851 S.E.2d 389, 392 (2020)

       (quoting In re M.H., [272] N.C. App. [283], [286], 845 S.E.2d 908, 911 (2020)).

                                      IV.      Adjudication

       A. Neglect

¶ 14         Father argues “[t]he adjudicatory evidence and findings raise two possible

       concerns[,]” that Dallas was left alone for five minutes and Mother tested positive for

       THC at Dallas’s birth, and “[t]aken together, both concerns are insufficient as a

       matter of law to support a neglect adjudication.”

¶ 15         When the petition was filed, North Carolina General Statute § 7B-101(15)

       defined a neglected juvenile as:

                    Any juvenile less than 18 years of age (i) who is found to be
                    a minor victim of human trafficking under G.S. 14-43.15 or
                    (ii) whose parent, guardian, custodian, or caretaker does
                    not provide proper care, supervision, or discipline; . . . or
                    who lives in an environment injurious to the juvenile’s
                    welfare . . . . In determining whether a juvenile is a
                    neglected juvenile, it is relevant whether that juvenile lives
                    in a home . . . where another juvenile has been subjected to
                    abuse or neglect by an adult who regularly lives in the
                    home.

       N.C. Gen. Stat. § 7B-101(15) (2021) (effective 1 December 2019 to 30 September

       2021). Our courts have expanded upon § 7B-101(15):

                     “Rather, in concluding that a juvenile ‘lives in an
                    environment injurious to the juvenile’s welfare,’ N.C.G.S. §
                    7B-101(15), the clear and convincing evidence in the record
                    must show current circumstances that present a risk to the
                    juvenile.” Id. Indeed, our Courts have “additionally
                                               IN RE: D.S.

                                             2022-NCCOA-674

                                           Opinion of the Court



                      ‘required that there be some physical, mental, or emotional
                      impairment of the juvenile or a substantial risk of such
                      impairment as a consequence of the failure to provide
                      “proper care, supervision, or discipline” ’ in order to
                      adjudicate a juvenile neglected.” In re Helms, 127 N.C.
                      App. 505, 511, 491 S.E.2d 672, 676 (1997) (quoting In re
                      Safriet, 112 N.C. App. 747, 752, 436 S.E.2d 898, 901–02
                      (1993)) (emphasis in original).

       In re G.C., 2022-NCCOA-452, ¶ 15. “This Court has also stated, however, ‘[w]here

       there is no finding that the juvenile has been impaired or is at substantial risk of

       impairment, there is no error if all the evidence supports such a finding.” In re B.P.,

       257 N.C. App. 424, 433, 809 S.E.2d 914, 919 (2018) (quoting In re Padgett, 156 N.C.

       App. 644, 648, 577 S.E.2d 337, 340 (2003)).

¶ 16            As to Mother’s prior CPS involvement, this Court has noted that prior closed

       cases, standing alone, cannot support a new adjudication of neglect as to another

       child:

                      “[A] prior and closed case with other children . . . standing
                      alone, cannot support an adjudication of current or future
                      neglect.” In re J.A.M.[,] 372 N.C. [1, ] 9, 822 S.E.2d [693, ]
                      699 [(2019)] (internal quotations omitted) (citation
                      omitted) (emphasis in original). “Instead, we ‘require[ ] the
                      presence of other factors to suggest that the neglect or
                      abuse will be repeated.’ ” Id. at 9–10, 822 S.E.2d at
                      699 (quoting In re J.C.B., 233 N.C. App. 641, 644, 757
                      S.E.2d 487, 489 (2014)).

                      Likewise, this Court has recognized that in determining
                      whether a juvenile is neglected based on prior abuse or
                      neglect of other children by an adult who regularly lives in
                      the home: “The decision of the trial court regarding
                                              IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



                    whether the other children in the home are neglected,
                    ‘must of necessity be predictive in nature, as the trial court
                    must assess whether there is a substantial risk of future
                    abuse or neglect of a child based on the historical facts of
                    the case.’ ” In re S.M.L., 272 N.C. App. 499, 515, 846 S.E.2d
                    790, 801 (2020) (quoting In re McLean, 135 N.C. App. 387,
                    396, 521 S.E.2d 121, 127 (1999)). “If the trial court relies on
                    instances of past abuse or neglect of other children in
                    adjudicating a child neglected, the court is required to find
                    ‘the presence of other factors to suggest that the neglect or
                    abuse will be repeated.’ ” Id. at 516, 846 S.E.2d at 801
                    (quoting In re J.C.B., 233 N.C. App. 641, 644, 757 S.E.2d
                    487, 489 (2014)).

       In re G.C., ¶¶ 15-16 (emphasis in second paragraph added).

¶ 17         Father stipulated to the adjudicatory facts and does not specifically challenge

       any finding of fact; the findings are therefore binding on appeal. In re R.S., 254 N.C.

       App. 678, 680, 802 S.E.2d 169, 171 (2017) (“Uncontested findings of fact are

       ‘presumed to be supported by competent evidence and [are] binding on appeal.’”

       (quoting Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991))). We

       review the trial court’s conclusions de novo to determine if they are supported by the

       trial court’s findings of fact. See In re T.H.T., 185 N.C. App. at 343, 648 S.E.2d at

       523; In re M.H., 272 N.C. App. at 286, 845 S.E.2d at 911.

¶ 18         The trial court accepted the stipulation, see generally N.C. Gen. Stat. § 7B-

       807(a) (2021) (establishing requirements for a trial court to utilize stipulated facts in

       an adjudicatory hearing), and found:

                    [8]a. The Cumberland County Department of Social
                        IN RE: D.S.

                     2022-NCCOA-674

                    Opinion of the Court



Services (CCDSS) received a Child Protective Services
(CPS) referral on 8/18/2020 concerning the safety of the
juvenile.

[8]b. Respondent Mother has prior CPS history for neglect
in September of 2019, due to substance abuse and unstable
housing. The disposition for that case was heard on June
15, 2020, and the dispositional order was filed on July 14,
2020.

[8]c. Respondent Mother tested positive for THC when the
child was born. Respondent Mother initially refused for the
minor child to be tested. However, she later agreed, and he
also tested positive for THC.

[8]d. The minor child was placed in the NICU due to low
blood sugar.

[8]e. Respondent Mother agreed to place the minor child
with Respondent Father upon his discharge from the
hospital.

[8]f. [Social Worker V.C.] contacted Bladen County on
9/2/2020 to ask for a courtesy check on Respondent Father.

[8]g. Bladen County Law Enforcement arrived [at Father’s
residence] first and a Bladen County Social Worker arrived
a few minutes later. They knocked at the door for a period
of time, but no one came to the door. A few minutes later
Respondent Father pulled into the yard.

[8]h. [The Social Worker] asked Respondent Father where
the minor child was, and he indicated that he was inside
the home. Law Enforcement, the Social Worker, and
Respondent Father went inside. Law Enforcement and the
Social Worker observed the juvenile in his room. When
asked who was with the minor child the Respondent Father
indicated the juvenile was under supervision and that
Respondent Father was only gone for thirty seconds.
Neither law enforcement nor the Social Worker saw anyone
                                             IN RE: D.S.

                                          2022-NCCOA-674

                                         Opinion of the Court



                    else present in the home at that time.

       (Original italics and formatting altered.) The trial court also found Father arrived at

       the home “approximately five (5) minutes” after the Bladen County deputy and social

       worker. The trial court then concluded:

                    1. The evidence presented rises to the level of neglect
                       pursuant to N.C. Gen. Stat. § 7B-101(15) in that the
                       juvenile did not receive proper care, supervision, or
                       discipline from their parent, guardian, custodian, or
                       caretaker, and the juvenile lived in an environment
                       injurious to their welfare due to: Respondent Mother’s
                       history of substance abuse, the juvenile and Respondent
                       Mother testing positive for THC at the time of the
                       juvenile’s birth, and the juvenile being left
                       unsupervised by Respondent Father. Therefore, the
                       juvenile is a neglected juvenile within the meaning of
                       N.C. Gen. Stat. § 7B-101(15).

                    ...

                    4. The juvenile [Dallas] is a neglected juvenile within the
                       meaning of N.C. Gen. Stat. § 7B-101(15), in that at the
                       time of the filing of the Petition, the juvenile did not
                       receive proper care, supervision, or discipline from their
                       parent, guardian, custodian, or caretaker, and the
                       juvenile lived in an environment injurious to their
                       welfare.

¶ 19         The trial court’s findings of fact do not support its conclusions of law. Finding

       8(b) does not support the court’s conclusions Dallas was neglected for several reasons.

       First, the stipulations did not address when the prior DSS involvement with Mother

       began or what happened, other than the general reference to substance abuse and

       unstable housing.   The trial court’s findings do not address “‘the presence of other
                                              IN RE: D.S.

                                            2022-NCCOA-674

                                           Opinion of the Court



       factors to suggest that the neglect or abuse’” from Mother’s prior case would be

       repeated, and the court did not “assess whether there is a substantial risk of future

       abuse or neglect of [Dallas] based on the historical facts of [that] case.” See In re G.C.,

       ¶ 16 (quotation omitted). Upon his release from the hospital after his birth, Dallas

       was placed with Father, with DSS’s knowledge, and not with Mother, because both

       she and Dallas tested positive for THC.         There was no indication of prior DSS

       involvement or drug use as to Father; instead, Dallas went home with Father when

       he was released from the hospital.

¶ 20          Assuming Findings 8(c) and 8(d) are true and accurate, as we must, the trial

       court does not show how these findings constitute “some physical, mental, or

       emotional impairment of the juvenile or” how these findings present “a substantial

       risk of such impairment as a consequence of the failure to provide ‘proper care,

       supervision, or discipline’” of Dallas as to render his environment “injurious to [his]

       welfare.” See id., ¶ 15 (emphasis removed); N.C. Gen. Stat. § 7B-101(15). The trial

       court simply states that both Mother and Dallas tested positive for THC and that

       Dallas had low blood sugar at birth. There is no finding of any relationship between

       low blood sugar at birth and the positive THC test, nor how a low blood sugar level

       at birth is relevant to the child’s condition months later, nor how a low blood sugar

       level months prior to the petition created a “substantial risk of such impairment” at

       the time the petition was filed. Nor do these findings show that Mother “[d]oes not
                                               IN RE: D.S.

                                             2022-NCCOA-674

                                            Opinion of the Court



       provide proper care, supervision, or discipline” to Dallas or that Dallas lives in an

       “environment injurious to [his] welfare.” N.C. Gen. Stat. § 7B-101(15). The trial court

       must find that there were “current circumstances” that rendered Dallas’s

       environment unsafe, see In re G.C., ¶ 15, and there is a logical step missing from the

       trial court’s findings. Additionally, when we review “all the evidence” that might

       support a finding Dallas was impaired or at substantial risk of impairment, see In re

       B.P., 257 N.C. App. at 433, 809 S.E.2d at 919, the evidence does not support such a

       finding. The sum of the evidence regarding Mother’s drug use and Dallas’s low blood

       sugar was as recited in the trial court’s findings; there is no additional adjudicatory

       evidence showing Dallas was at any further risk of harm from Mother’s prior drug

       use after he was discharged from the hospital and placed in Father’s care. The

       adjudicatory evidence is instead limited to these stipulations and the incident on 2

       September 2020 when Dallas was briefly left alone by Father, which we address in

       greater detail below.7     Findings 8(b), 8(c), and 8(d) do not support the court’s

       conclusion Dallas was a neglected juvenile.

¶ 21          Findings 8(g) and 8(h) are the only findings relevant to Father’s actions. These




              7  The trial court’s prior orders indicate Mother drove with Dallas while possibly
       inebriated and injured a law enforcement officer when the officer attempted to take
       possession of Dallas on 24 February 2021. However, the trial court did not incorporate any
       of its prior orders for adjudicatory purposes. The court only found “The facts as admitted by
       the parties, constitute the factual basis for this adjudication . . . .”
                                             IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



       address the 2 September 2020 incident when Dallas was left unattended in his crib

       at Father’s home for “approximately five (5) minutes.” As to whether Findings 8(g)

       and 8(h) support the trial court’s conclusion that Dallas was neglected, both Father

       and the guardian ad litem discuss this Court’s decision in In re D.C., 183 N.C. App.

       344, 644 S.E.2d 640 (2007), in which the trial court adjudicated a child neglected after

       her mother left her alone in a hotel room for at least 30 minutes. See id. at 351-52,

       644 S.E.2d at 644. When her child was “approximately sixteen months old, [the

       mother] left [the child] unsupervised in a motel room where she was later found by a

       motel employee.” Id. at 347, 644 S.E.2d at 641. An employee entered the mother’s

       motel room after other motel guests reported the child had been “crying continuously”

       and found the child alone. Id. The motel employee contacted the police, and the

       mother returned after the police arrived and stated “she had been gone for only ten

       or fifteen minutes.” Id. DSS took nonsecure custody of the child and filed a petition

       alleging the child was neglected; the trial court later adjudicated the child and her

       sibling neglected. Id. at 347-48, 644 S.E.2d at 641-42.

¶ 22         This Court held the motel incident, alongside “numerous additional findings[,]”

       proved by clear and convincing evidence, could “support [the trial court’s] conclusion

       that [the child] is a neglected juvenile as defined by N.C. Gen. Stat. § 7B-101(15).”

       Id. at 351, 644 S.E.2d at 644. In In re D.C., there was clear and convincing evidence

       the mother left the child at the motel. A hotel clerk testified he found the child
                                             IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



       “sitting alone on the floor beside the door crying[,]” and “approximately thirty

       minutes elapsed between the time he received the complaint and the time he called

       the police[,] [and] [the mother] did not return to the motel before the police arrived.”

       Id. at 351-52, 644 S.E.2d at 644. The incident also occurred at approximately 4 a.m.

       Id. at 353, 644 S.E.2d at 645. The trial court made four findings detailing the

       incident, and this Court found the findings supported the conclusion the child was

       neglected because the child was exposed to “an injurious environment that put [her]

       in an unacceptable risk of harm and emotional distress.” Id. (alteration in original).

¶ 23         This case is distinguishable from In re D.C. Here, the stipulated facts indicate

       Dallas was alone, sleeping in his crib at his Father’s home, for a very brief period of

       time. The trial court found “Respondent Father arrived approximately five (5)

       minutes after” the Bladen County deputy and social worker arrived. The five-minute

       period Dallas was unsupervised is notably less than the 30-minute period testified to

       by the clerk in In re D.C. Additionally, the child in In re D.C. was left in a hotel room

       at 4:00 a.m., not her own crib at home in the early evening. At 16 months old, the

       child in In re D.C. was capable of exploring and encountering various hazards and

       was in significant distress when she was found by the front desk clerk. See id. at 351,

       644 S.E.2d at 644 (“When [the clerk] entered room 214 he found [the child] sitting

       alone on the floor beside the door crying.”). Here, the stipulated facts state the Bladen

       County deputy and social worker simply “observed the child in the room.” There is
                                             IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



       no indication Dallas was in distress or in circumstances where he may be subject to

       risk from being left alone for five minutes. The trial court did not make any finding

       that Dallas was impaired or disturbed by his Father’s brief absence, unlike the child

       in In re D.C. The trial court also did not make any finding that Dallas was at a

       “substantial risk of harm” as a consequence of Father’s brief absence, see In re G.C.,

       ¶ 15; the court’s Finding 10 merely states Dallas was “left unsupervised.” Indeed,

       based upon the stipulations and other adjudicatory evidence, there is no indication

       Dallas was at any more risk than he would have been if Father were sleeping in

       another room of the house. The trial court’s Findings 8(g), 8(h), and 10 do not support

       its conclusions that Dallas was a neglected juvenile.

¶ 24         CCDSS, relying on N.C. Gen. Stat. § 14-318 (2021) (establishing a Class 1

       misdemeanor for leaving a child under 8 years old alone while confined in a building

       or dwelling due to the potential risk of exposing the child to fire), argues it “would be

       reasonable to conclude that leaving a juvenile under the age of eight (8) in a home

       unsupervised is per se neglect when taking into account the criminal statute.

       Therefore, the trial court properly concluded that Dallas received improper

       supervision and was exposed to a substantial risk of harm.” This argument is not

       persuasive. First, CCDSS did not make this argument before the trial court. On

       appeal, CCDSS argues we should use the criminal statutes to define what constitutes

       neglect of a juvenile, but the definition of neglect is provided by North Carolina
                                      IN RE: D.S.

                                   2022-NCCOA-674

                                  Opinion of the Court



General Statute § 7B-101(15). Certainly, evidence of the actual commission of a crime

involving a child may be relevant to an adjudication of neglect or dependency, but

CCDSS’s argument here is merely hypothetical. The purpose of Chapter 7B is to

“provide procedures for the hearing of juvenile cases,” to “develop a disposition in

each juvenile case that reflects consideration of the facts,” to protect juveniles by

means that respect traditional family rights, to “provide standards for the removal,

when necessary, of juveniles from their homes . . . consistent with preventing the

unnecessary or inappropriate separation of juveniles from their parents,” and to

“provide standards . . . ensuring that the best interests of the juvenile are of

paramount consideration by the court . . . .”        N.C. Gen. Stat. § 7B-100 (2021)

(emphasis added). Section 14-318 does not establish standards applicable to juvenile

proceedings under Chapter 7B, and we do not read § 7B-101(15) to require the use of

criminal statutes to define neglect because our General Assembly has expressly

divided the two without reference to each other. To illustrate, § 7B-101(1) extensively

utilizes General Statutes Chapter 14 to define “abused juveniles,” but § 7B-101(15)

does not reference any section of Chapter 14 other than § 14-43.15 (establishing child

trafficking as grounds for neglect), which is inapplicable here. See generally N.C.

Gen. Stat. § 7B-101. We see no reason to link two distinct Chapters of our General

Statutes when our legislature intentionally drafted § 7B-101(15) without reference to

Chapter 14 when it easily could have chosen to, particularly where this connection
                                             IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



       was first argued on appeal. See Lenox, Inc. v. Tolson, 353 N.C. 659, 664, 548 S.E.2d

       513, 517 (2001) (“The principal goal of statutory construction is to accomplish the

       legislative intent.”).

¶ 25          Second, Father asserts, and we agree, that a per se rule of neglect as proposed

       by CCDSS would result in harsh, undesirable consequences.             Under CCDSS’s

       proposed per se rule even a moment’s lack of supervision could result in an

       adjudication of neglect under Chapter 7B every time a juvenile’s parent or parents

       stepped outside for a few minutes to check the mail, let out a pet dog, or bring in the

       groceries from the car. Such a rule is directly contrary to the purpose of Chapter 7B

       as described in § 7B-100, “[t]o provide standards for the removal, when necessary, of

       juveniles from their homes and for the return of juveniles to their homes consistent

       with preventing the unnecessary or inappropriate separation of juveniles from their

       parents.” N.C. Gen. Stat. § 7B-100 (emphasis added). CCDSS’s proposed rule would

       result in “neglect” every time a juvenile’s parent steps out of the home to complete

       the most minimal of household tasks, even if the child is left safely sleeping in his

       crib. “[W]here a literal interpretation of the language of a statute will lead to absurd

       results, or contravene the manifest purpose of the Legislature, as otherwise

       expressed, the reason and purpose of the law shall control and the strict letter thereof

       shall be disregarded.” Mazda Motors of America, Inc. v. Southwestern Motors, Inc.,

       296 N.C. 357, 361, 250 S.E.2d 250, 253 (1979) (quoting State v. Barksdale, 181 N.C.
                                             IN RE: D.S.

                                          2022-NCCOA-674

                                         Opinion of the Court



       621, 107 S.E. 505 (1921)). Chapter 7B is not intended to punish parents; it is intended

       to ensure the wellbeing of juveniles. See In re Montgomery, 311 N.C. 101, 109, 316

       S.E.2d 246, 252 (1984) (holding, in a termination of parental rights case, “In

       determining whether a child is neglected, the determinative factors are the

       circumstances and conditions surrounding the child, not the fault or culpability of the

       parent.” (emphasis added)).

¶ 26         The trial court’s findings do not support its conclusions that Dallas was

       neglected.   The findings do not establish Father did not provide “proper care,

       supervision, or discipline” to Dallas or that Dallas “lives in an environment injurious

       to [his] welfare[.]” N.C. Gen. Stat. § 7B-101(15). The findings at most support the

       conclusion that Dallas’s Mother had a prior substance abuse problem and Dallas was

       exposed to THC during the pregnancy, but Dallas was then discharged from the

       hospital into Father’s care.     There are no findings that Father’s home was

       inappropriate in any way and no findings of substance abuse by Father. Instead,

       Dallas was left unattended for “approximately five (5) minutes” in his own home and

       nothing more. We decline to adopt CCDSS’s proposed per se rule as to juvenile neglect

       based upon a child being left unsupervised in a safe place in his own home for five

       minutes because it is inconsistent with the purposes of Chapter 7B. The portion of

       the order adjudicating Dallas neglected is reversed.
                                             IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



       B. Dependency

¶ 27         Father also challenges the trial court’s adjudication of Dallas as a dependent

       juvenile.   Again, the trial court’s findings of fact do not support its conclusions

       adjudicating Dallas dependent.

¶ 28         A dependent juvenile is “in need of assistance or placement because (i) the

       juvenile has no parent, guardian, or custodian responsible for the juvenile’s care or

       supervision or (ii) the juvenile’s parent, guardian, or custodian is unable to provide

       for the juvenile’s care or supervision and lacks an appropriate alternative child care

       arrangement.” N.C. Gen. Stat. § 7B-101(9) (2021) (effective 1 December 2019 to 30

       September 2021). “In determining whether a juvenile is dependent, the trial court

       must address both (1) the parent’s ability to provide care or supervision, and (2) the

       availability to the parent of alternative childcare arrangements.” In re Q.M., 275

       N.C. App. 34, 38-39, 852 S.E.2d 687, 691 (2020) (emphasis in original) (quoting In re

       T.B., C.P., & I.P., 203 N.C. App. 497, 500, 692 S.E.2d 182, 184 (2010)). “Findings of

       fact addressing both prongs must be made before a juvenile may be adjudicated as

       dependent, and the court’s failure to make these findings will result in reversal of the

       court.” Id. at 42, 852 S.E.2d at 693. “‘Moreover, although N.C.G.S. § 7B-101(9) uses

       the singular word “the [ ] parent” when defining whether “the [ ] parent” can provide

       or arrange for adequate care and supervision of a child, our caselaw has held that a

       child cannot be adjudicated dependent where she has at least “a parent” capable of
                                             IN RE: D.S.

                                           2022-NCCOA-674

                                          Opinion of the Court



       doing so.’” Id. (quoting In re V.B., 239 N.C. App. [340, ] 342, 768 S.E.2d [867, ] 868

       [(2015)]).

¶ 29          Father again does not challenge any specific findings of fact. Father raises

       general arguments that “the adjudicatory evidence and the court’s findings” do not

       support its conclusions. The trial court’s conclusions of law must be supported by its

       findings of fact. See id. The trial court’s findings are binding on appeal, see In re

       R.S., 254 N.C. App. at 680, 802 S.E.2d at 171; Koufman 330 N.C. at 97, 408 S.E.2d at

       731 (“Where no exception is taken to a finding of fact by the trial court, the finding is

       presumed to be supported by competent evidence and is binding on appeal.”), and

       thus we address whether the trial court’s conclusions are supported by the findings.

¶ 30          The trial court’s conclusions as to dependency state:

                    2. The evidence presented rises to the level of dependency
                       pursuant to N.C. Gen. Stat. § 7B-101(9) in that the
                       juvenile’s parent, guardian, or custodian is unable to
                       provide for the care or supervision of the juvenile and
                       lacks an appropriate alternative child care
                       arrangement due to: Respondent Mother’s history of
                       substance abuse, the juvenile and Respondent Mother
                       testing positive for THC at the time of the juvenile’s
                       birth, and the juvenile being left unsupervised by
                       Respondent Father. Therefore, the Court finds that the
                       juvenile is dependent within the meaning of N.C. Gen.
                       Stat. § 7B-101(9).

                    ...

                    5. The juvenile [Dallas] is a dependent juvenile within the
                       meaning of N.C. Gen. Stat. § 7B-101(9) in that the
                                            IN RE: D.S.

                                         2022-NCCOA-674

                                        Opinion of the Court



                       juvenile’s parent, guardian, or custodian is unable to
                       provide for the care or supervision of the juvenile and
                       lacks     an    appropriate    alternative    childcare
                       arrangement.

       The trial court repeats the same findings to support its conclusions Dallas was

       dependent as it did to support its conclusions that Dallas was neglected.

       These findings do not address the requirements of North Carolina General Statute §

       7B-101(9), and do not support the trial court’s conclusions. See In re Q.M., 275 N.C.

       App. at 38-39, 852 S.E.2d at 691 (“In determining whether a juvenile is dependent,

       the trial court must address both (1) the parent’s ability to provide care or

       supervision, and (2) the availability to the parent of alternative childcare

       arrangements.”).

¶ 31         The trial court’s findings recite that Mother had prior CPS history, she and

       Dallas tested positive for THC at Dallas’s birth, Dallas was placed in the NICU

       because he had low blood sugar, and that after Dallas was discharged from the

       hospital Father briefly left the home at the same time a courtesy check was made by

       a Bladen County deputy and social worker. These findings show Mother was not

       capable of providing care for Dallas when he was discharged from the hospital, but

       she did have an appropriate “alternative childcare arrangement”: Father. Dallas was

       discharged into his care. The only finding regarding Father is that he left Dallas

       alone in his crib for “five minutes.”     There was no indication his home was
                                              IN RE: D.S.

                                            2022-NCCOA-674

                                         Opinion of the Court



       inappropriate or that Father had not provided proper care for Dallas since his release

       from the hospital. There was no indication Dallas was subjected to any risk from the

       five minutes alone in his room. We do not suggest a parent should leave a newborn

       alone in the home for any particular period of time, but under the minimal facts as

       stipulated here, these findings do not establish both of Dallas’s parents (1) were

       incapable of providing care or supervision to Dallas and (2) lacked appropriate

       alternative childcare arrangements. See N.C. Gen. Stat. § 7B-101(9); In re Q.M., 275

       N.C. App. at 38-39, 852 S.E.2d at 691.

                    A review of the adjudication and disposition order entered
                    in the instant case reveals that the court failed to make any
                    findings regarding the availability to the parent of
                    alternative child care arrangements. Where previous case
                    law makes clear that such a finding is required, we must
                    reverse the lower court as to the finding and conclusion
                    that [Dallas] is a [neglected and] dependent juvenile . . . .

       In re B.M., 183 N.C. App. 84, 90, 643 S.E.2d 644, 648 (2007) (emphasis added).

       Because the findings do not establish either prong required by N.C. General Statute

       § 7B-101(9) and our case law, where they must address both, see In re Q.M., 275 N.C.

       App. at 38-39, 852 SE.2d at 691, the trial court’s conclusions adjudicating Dallas

       dependent are unsupported and must be reversed. See id. at 42, 852 S.E.2d at 693-

       94.

                                       V.     Disposition

¶ 32         Because we reverse the adjudicatory portion of the trial court’s ADO, there is
                                              IN RE: D.S.

                                            2022-NCCOA-674

                                           Opinion of the Court



       no legal basis for disposition and we must also necessarily vacate the dispositional

       portion. See id. at 42-43, 852 S.E.2d at 694 (citing In re S.C.R., 217 N.C. App. 166,

       170, 718 S.E.2d 709, 713 (2011)).

                                      VI.      Conclusion

¶ 33         We conclude the trial court’s findings do not support its conclusions

       adjudicating Dallas neglected and dependent. We reverse the trial court’s conclusions

       in the ADO as to the adjudications of neglect and dependency of Dallas. The trial

       court’s findings were inadequate to establish Dallas neglected under § 7B-101(15) or

       dependent as defined by § 7B-101(9).         The adjudicatory portion of the ADO is

       reversed, and the dispositional portion of the ADO is necessarily vacated.

             REVERSED IN PART; VACATED IN PART.

             Judges ZACHARY and MURPHY concur.